               Case 18-10601-MFW        Doc 1961      Filed 01/09/19     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                            Chapter 11

 THE WEINSTEIN COMPANY HOLDINGS,                   Case No. 18-10601 (MFW)
 LLC, et al.,
                                                   (Jointly Administered)
                  Debtors.
                                                   Re: Docket No. 1959

   ORDER (A) GRANTING MOTION TO SET EXPEDITED HEARING DATE AND
  SHORTEN NOTICE PERIOD WITH RESPECT TO MOTION TO SET EXPEDITED
 HEARING DATE AND SHORTEN NOTICE PERIOD WITH RESPECT TO MOTION
       TO STRIKE OBJECTION OF LANTERN ENTERTAINMENT LLC TO (I)
     SUPPLEMENTAL OBJECTION AND JOINT MOTION OF SLP CONTRACT
 COUNTERPARTIES TO CLARIFY SALE ORDER; (II) MOTION OF EXECUTORY
        CONTRACT COUNTERPARTIES FOR ORDER CONFIRMING THAT
  COUNTERPARTIES’ AGREEMENTS HAVE BEEN DESIGNATED BY LANTERN
 FOR ASSUMPTION AND ASSIGNMENT; AND (III) THE OFFICE COMMITTEE OF
   UNSECURED CREDITORS’ (A) OBJECTION TO SUPPLEMENTAL NOTICE OF
 FILING OF LIST OF ASSUMED CONTRACTS PURSUANT TO SALE ORDER AND
  (B) JOINT TO THE MOTION OF EXECUTORY CONTRACT COUNTERPARTIES
   FOR ORDER CONFIRMING THAT COUNTERPARTIES’ AGREEMENTS HAVE
    BEEN DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT

          Upon the Motion to Set Expedited Hearing Date and Shorten Notice Period with Respect

to Motion to Strike Objection of Lantern Entertainment LLC to (I) Supplemental Objection and

Joint Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion of Executory

Contract Counterparties for Order Confirming that Counterparties’ Agreements Have Been

Designated By Lantern For Assumption And Assignment; and (III) The Office Committee of

Unsecured Creditors’ (A) Objection to Supplemental Notice of Filing Of List of Assumed Contracts

Pursuant to Sale Order and (B) Joinder to the Motion of Executory Contract Counterparties for

Order Confirming that Counterparties’ Agreements Have Been Designated By Lantern for

Assumption and Assignment (the “Motion to Shorten”) requesting that the notice period for the

Motion to Strike Objection of Lantern Entertainment LLC to (I) Supplemental Objection and Joint

Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion of Executory Contract

Counterparties for Order Confirming that Counterparties’ Agreements Have Been Designated By


                                               1
              Case 18-10601-MFW         Doc 1961      Filed 01/09/19     Page 2 of 2



Lantern For Assumption And Assignment; and (III) The Office Committee of Unsecured Creditors’

(A) Objection to Supplemental Notice of Filing Of List of Assumed Contracts Pursuant to Sale

Order and (B) Joinder to the Motion of Executory Contract Counterparties for Order Confirming

that Counterparties’ Agreements Have Been Designated By Lantern for Assumption and

Assignment [D.I. 1958, Adv. D.I. 31] (the “Motion to Strike”) be shortened pursuant to Rules

2002 and 9006 of the Federal Rules of Bankruptcy Procedure, Section 105(a) of the Bankruptcy

Code, and Rules 2002-1(b) and 9006-1(e) of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware; it appearing that the relief

requested in the Motion to Shorten is appropriate under the circumstances; due and proper notice

of the Motion to Shorten having been provided under the circumstances, and it appearing that no

other or further notice need be provided; after due deliberation; and sufficient cause appearing

therefor, it is hereby

        ORDERED THAT:

        1.      The Motion to Shorten is GRANTED as set forth herein.

        2.      A hearing on the Motion to Strike shall be held on January 14, 2019, at 11:30 a.m.

(ET) (the “Hearing”).

        3.      Objections and other responses to the Motion to Strike shall be made by no later

than 12:00 p.m. (ET) on January 11, 2019.

        4.      This Court shall retain jurisdiction with respect to all matters arising under or

related to this Order and to interpret, implement, and enforce the provisions of this Order.




        Dated: January 9th, 2019
        Wilmington, Delaware                           MARY F. WALRATH
                                                 2     UNITED STATES BANKRUPTCY JUDGE
